NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    16-30206

                Plaintiff-Appellee,             D.C. No.
                                                1:14-cr-00112-SPW-1
 v.

KRISTOFER MIKAL WRIGHT,                         MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Susan P. Watters, District Judge, Presiding

                           Submitted February 5, 2018**
                              Seattle, Washington

Before: GOULD and PAEZ, Circuit Judges, and MCSHANE,*** District Judge.

      Appellant Kristofer Mikal Wright appeals the district court’s finding that

reasonable suspicion existed for police to conduct an investigatory stop of Wright

and to subsequently search a backpack. Because the officer who searched Wright

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.

      **     The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2)(C).
      ***
              The Honorable Michael J. McShane, United States District Judge for
the District of Oregon, sitting by designation.

                                          1
had a reasonable belief that Wright engaged in criminal activity, and because

Wright denied any possessory interest in the backpack, we AFFIRM.

       Under the totality of the circumstances, when the officer seized Wright by

asking him to stand in order to conduct a pat-down frisk, the officer had a

“particularized and objective basis” for suspecting Wright was engaging in or was

about to engage in criminal activity. United States v. Arvizu, 534 U.S. 266, 273

(2002). Here, the officer had information from a reliable, in-person, informant that

Wright just left what the informant believed to be a drug house. The officer was

familiar with the type of drug activity that occurred in the neighborhood. Wright’s

driving appeared evasive as the officer followed him. When the officer approached

Wright and his companion, they appeared nervous and under the influence of

methamphetamine. They gave conflicting accounts of their activities. Wright stated

he had no identification and could not immediately recall his name when asked.

      The district court did not err in finding the information given to the officer

by an unidentified citizen complainant was reliable. United States v. Palos-

Marquez, 591 F.3d 1272, 1275 (9th Cir. 2010). The information provided by the

complainant, along with the subsequent observations of the officer, established

reasonable suspicion that Wright was engaged in criminal activity.

       In addition, by repeatedly denying ownership of a backpack, Wright

relinquished any expectations of privacy with regard to its search. Abel v. United


                                          2
States, 362 U.S. 217, 241 (1960). This provides an independent basis to affirm the

district court.

       AFFIRMED.




                                         3